                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


L.P.R. CONSTRUCTION CO. LLC,

                      Plaintiff,

v.                                                          Case No: 6:18-cv-1188-Orl-41DCI

STEEL FABRICATORS, L.L.C.,
FEDERAL INSURANCE COMPANY,
KIEWIT INFRASTRUCTURE SOUTH
CO. and WALTER P. MOORE AND
ASSOCIATES, INC.,

                      Defendants.
                                               /

                                               ORDER

       THIS CAUSE is before the Court on Defendant Steel Fabricators, L.L.C.’s (“Defendant”)

Amended Motion to Dismiss Crossclaim of Kiewit Infrastructure South Co. (“Motion,” Doc. 21).

United States Magistrate Judge Daniel C. Irick submitted a Report and Recommendation (Doc.

45), in which he recommends denying Defendant’s Motion.

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the R&R. Accordingly, it is ORDERED and

ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 45) is ADOPTED and CONFIRMED and

              is made a part of this Order.

          2. Defendant Steel Fabricators, L.L.C.’s Amended Motion to Dismiss Crossclaim of

              Kiewit Infrastructure South Co. (Doc. 21) is DENIED.




                                              Page 1 of 2
       DONE and ORDERED in Orlando, Florida on December 19, 2018.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
